3:19-cv-03142-CSB-EIL # 5-10   Page 1 of 3                               E-FILED
                                             Thursday, 06 June, 2019 05:41:27 PM
                                                    Clerk, U.S. District Court, ILCD




                EXHIBIT H
6/1/2019                 3:19-cv-03142-CSB-EIL # 5-10 MeetPage
                                                           the Staff2» of
                                                                       OSCR
                                                                          3 » Illinois




    MEET THE STAFF

                                                     Justin Brown
       STAFF
       DIRECTORY                                        Associate Dean of Students
                                                        Director
       To speak to our staff by phone,                  Deputy Title IX Coordinator
       please call (217) 333-3680.
                                                     justbrow@illinois.edu


                                                     Rony Die

                                                        Assistant Dean of Students
                                                        Associate Director


                                                     January Boten

                                                        Assistant Dean of Students
                                                        Co-Chair, Bias Assessment and Response Team

                                                     botenja@illinois.edu


                                                     Debra Imel

                                                        Assistant Dean of Students
                                                        Co-Chair, Bias Assessment and Response Team

                                                     debraann@illinois.edu


                                                     Bob Wilczynski

                                                        Assistant Dean of Students
                                                        Assistant Director for Residential Life – Community Standards &
                                                        Life Safety

www.conﬂictresolution.illinois.edu/about/staff/                                                                           1/2
6/1/2019                 3:19-cv-03142-CSB-EIL # 5-10 MeetPage
                                                           the Staff3» of
                                                                       OSCR
                                                                          3 » Illinois
                                                              rwilczyn@illinois.edu


                                                              Larry Jacobsen

                                                                 Investigator

                                                              jacobsn@illinois.edu


                                                              Tracey Berman

                                                                 Ofﬁce Manager

                                                              tberman@illinois.edu


                                                              Kristina Rath

                                                                 Ofﬁce Manager

                                                              krath@illinois.edu




                                            OFFICE FOR STUDENT CONFLICT RESOLUTION


                                                           300 Turner Student Services Building
                                                      610 East John Street, Champaign, Illinois 61820
                                                                     (217) 333-3680

                                                          OFFICE OF THE DEAN OF STUDENTS

                                              © 2019 University of Illinois, Ofﬁce for Student Conﬂict Resolution

                                                                     Web Privacy Notice




       CookieSettings




www.conﬂictresolution.illinois.edu/about/staff/                                                                     2/2
